DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are pending and examined herein per Applicant’s 09/06/2018 filing with the Office.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 

Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mental processes. Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions.  See October 2019: Subject Matter Eligibility at p. 7-8.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method for analyzing survivability of an infrastructure link, comprising:
determining an optimal path arrangement of the infrastructure link between two geographic locations; and 
determining a risk index associated with the determined optimal path arrangement based on one or more quantified cost factors and one or more quantified risk factors associated with the determined optimal path arrangement; 
wherein the risk index represents a survivability of the infrastructure link.

The claim is found be to elements that could reasonable done within the mind of a human using the mental process of evaluation and judgement; but for the nominal requirement that the steps be carried out within a computing environment.  Here the computer processor is viewed as tool rather than as the claimed invention being used to improve the functioning of the computer or a field of technology. 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Since the claims recite no additional limitations it follows that the limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.

The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 13-16, 21 and 22  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (A Seismic Resistant Design Algorithm for Laying and Shielding of Optical Fiber Cables, 07/2017).

Claims 1 and 16
1. A method for analyzing survivability of an infrastructure link (Wang p. 1, col. 2, “A range of measures can be used to improve survivability of an optical fiber cable” and p. 1, col. 1 abstract “We formulate this optimization problem as a multi-object shortest path problem and solve it by a variant of the label setting . . . an evolutionary algorithm are also presented as methods of computational cost reduction for large scale case . . . to choose the path and protection of the cable to either minimize cost for a given risk level or minimize risk for a given budget”), comprising:
determining an optimal path arrangement of the infrastructure link between two geographic locations (Wang p.7, col. 2 “object is to lay a cable from the starting point (0km, 50km) to the destination (100km, 50km). To illustrate the gradual changes of the Pareto optimal paths (obtained by Algorithm1) with decreasing minimum number of repairs” and p.8, col. 1 “black solid font in Figure 6 shows the complete Pareto front of this example obtained by Algorithm 1.  This provides us with the results of the optimization problems of minimizing cable laying cost subject to constraints”); and 
determining a risk index associated with the determined optimal path arrangement based on one or more quantified cost factors and one or more quantified risk factors associated with the determined optimal path arrangement (Wang p. 3, col. 2 “we use repair rate as a metric to”, p. 4, col. 1 “measure the effects of earthquakes on the cables as well in this paper. As in [22], the number of potential repairs along a cable in the wake of earthquakes is used to serve as an index of the cost associated with the loss and reconstruction of the cable in the event of failure”, where p. 1, col. 2 “throughout most of this paper we only consider earthquake risk.”); 
Wang p. 1, col. 2 “Because of the increased cost of higher protection level of cables, it is important to identify the critical segments of the cable that are more likely to be damaged . . . and strengthen those segments to increase overall cable survivability” and p. 5, col. 1 “Assume that there are two protection levels, Level 1 and Level 2; that is, each edge . . . higher laying cost but lower number of repairs corresponds to Level 2.  It is straightforward to find several different paths . . . assign indexes to each of them”).

With respect to system claim 16 (Wang p.7, col 1 “We rune the three algorithms coded in Mathlab R2014b on a Dell OPTIPLEX 9020 computer”) that recites substantially similar limitations to those rejected above are also rejected for the same reasons given above.

Claims 7 and 21
Wang teaches all of the limitations of the method of claim 1, further comprising displaying the displaying the determined optimal path arrangement on a map of the geographic terrain (Wang p.8-12, see Sec. B).

With respect to system claim 21 that recites substantially similar limitations to those rejected above are also rejected for the same reasons given above.

Claims 8 and 22
Wang teaches all of the limitations of the method of claim 1, further comprising displaying the risk index associated with the optimized path arrangement (Wang p. 13, see Sec. C).

With respect to system claim 22 that recites substantially similar limitations to those rejected above are also rejected for the same reasons given above.

Claim 13
Wang teaches all of the limitations of the method of claim 1, wherein the infrastructure link comprises a cable and the optimal path arrangements are optimal laying paths (Wang p. 2, see Sec. I).

Claim 14
Wang teaches all of the limitations of the method of claim 13, wherein the cable is an optical cable (Wang p. 2, see Sec. II).

Claim 15
Wang teaches all of the limitations of the method of claim 14, wherein the cable is a sub-marine cable (Wang p. 2, see Sec. II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4, 9, 10, 17, 18, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (A Seismic Resistant Design Algorithm for Laying and Shielding of Optical Fiber Cables, 07/2017) in view of Anderson et al (US Pub. 2013/0080205 A1).

Claims 2 and 17
Wang teaches all of the limitations of the method of claim 1, however Wang does not teach wherein the risk index represents an expected number of failures of the infrastructure link over a lifetime of the infrastructure link.
Anderson in the analogous art of capital asset planning teaches the claimed limitation of the risk index represents an expected number of failures of the infrastructure link over a lifetime of the infrastructure link (Anderson [43], where the network reliability index is the equivalent of the claimed risk index)
Both Wang (see abstract) and Anderson (see [48) optimal placement of infrastructure.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the risk index represents an expected number of failures of the infrastructure link over a lifetime of the infrastructure link as taught by Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

With respect to system claim 17 that recites substantially similar limitations to those rejected above are also rejected for the same reasons given above.

Claims 3 and 18
Wang teaches all of the limitations of the method of claim 1, however Wang does not teach wherein the risk index represents an uncertainty associated with future costs associated with the infrastructure link.
Anderson in the analogous art of capital asset planning teaches the claimed limitation of the risk index represents an uncertainty associated with future costs associated with the infrastructure link (Anderson [58])
Both Wang (see abstract) and Anderson (see [48) optimal placement of infrastructure.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the risk index represents an uncertainty associated with future costs associated with the infrastructure link as taught by Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claim 9
Wang teaches all of the limitations of the method of claim 1, however Wang does not teach wherein determining the risk index associated with the determined optimal path arrangement includes determining a respective local risk index associated with multiple portions of the determined optimal path arrangement, wherein the respective local risk index of at least two portions are determined based on different cost and risk factors.
Anderson in the analogous art of capital asset planning teaches the claimed limitation of wherein determining the risk index associated with the determined optimal path arrangement includes determining a respective local risk index associated with multiple portions of the determined optimal path arrangement, wherein the respective local risk index of at least two portions are determined based on different cost and risk factors (Anderson [46] and [48]).
Both Wang (see abstract) and Anderson (see [48) optimal placement of infrastructure.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the capital asset planning teaches the claimed limitation of wherein determining the risk index associated with the determined optimal path arrangement includes determining a respective local risk index associated with multiple portions of the determined optimal path arrangement, wherein the respective local risk index of at least two portions are Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10
Wang teaches all of the limitations of the method of claim 9, however Wang does not teach further comprising summing or integrating the local risk indexes to obtain the risk index.
Anderson in the analogous art of capital asset planning teaches the claimed limitation of summing or integrating the local risk indexes to obtain the risk index (Anderson [63] see summed risk).
Both Wang (see abstract) and Anderson (see [48) optimal placement of infrastructure.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the summing or integrating the local risk indexes to obtain the risk index as taught by Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 23
Wang teaches all of the limitations of the system of claim 19, however Wang does not teach further comprising 
a data storage device including one or more of path arrangement data associated with a determined infrastructure link; and 
weighting data associated with one or more quantified cost factors and one or more quantified risk factors associated with the determined infrastructure link.
Anderson in the analogous art of capital asset planning teaches the claimed limitation of a data storage device including one or more of path arrangement data associated with a determined infrastructure link (Anderson [39], where linking is the equivalent of the claimed path); and 
weighting data associated with one or more quantified cost factors and one or more quantified risk factors associated with the determined infrastructure link (Anderson [46] and [48]).
Both Wang (see abstract) and Anderson (see [48) optimal placement of infrastructure.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the data storage device including one or more of path arrangement data associated with a determined infrastructure link; and weighting data associated with one or more quantified cost factors and one or more quantified risk factors associated with the determined infrastructure link Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 24
Wang teaches all of the limitations of the system of claim 23, however Wang does not teach wherein the data storage device is arranged remote to the processor.
Anderson in the analogous art of capital asset planning teaches the claimed limitation of the data storage device is arranged remote to the processor (Anderson abstract and fig. 3)
Both Wang (see abstract) and Anderson (see [48) optimal placement of infrastructure.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the data storage device is arranged remote to the processor as taught by Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 4, 5, 6, 11, 12, l19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (A Seismic Resistant Design Algorithm for Laying and Shielding of Optical Fiber Cables, 07/2017) in view Hoff (US Pat. 9,638,831 B1).

Claims 4 and 19 
Wang teaches all of the limitations of the method of claim 1, however Wang does not teach further comprising applying a respective weighting to each of the quantified cost and risk factors to determine the risk index.
Hoff in the analogous art of expected power production of renewable power sources teaches the claimed limitation of applying a respective weighting to each of the quantified cost and risk factors to determine the risk index (Hoff 4:41-46 and 4:54-60 where clearness index is the equivalent of the claimed risk index)
Both Wang and Hoff are concern with infrastructure risk as it relates to the location of the infrastructure, see respective abstracts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the applying a respective weighting to each of the quantified cost and risk factors to determine the risk index as taught by Hoff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to system claim 19 that recites substantially similar limitations to those rejected above are also rejected for the same reasons given above.

Claims 5 and 20
Wang teaches all of the limitations of the method of claim 4, however Wang does not teach further comprising receiving an input associated with the respective weighting.
Hoff in the analogous art of expected power production of renewable power sources teaches the claimed limitation of receiving an input associated with the respective weighting (Hoff 4:61-62 and 12:65-67).
Both Wang and Hoff are concern with infrastructure risk as it relates to the location of the infrastructure, see respective abstracts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the receiving an input associated with the respective weighting as taught by Hoff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to system claim 20 that recites substantially similar limitations to those rejected above are also rejected for the same reasons given above.

Claim 6
Wang teaches all of the limitations of the method of claim 4, however Wang does not teach further comprising determining the risk index based on a weighted sum of the quantified cost and risk factors.
Hoff in the analogous art of expected power production of renewable power sources teaches the claimed limitation of determining the risk index based on a weighted sum of the quantified cost and risk factors (Hoff 30:57-31:8)
Wang and Hoff are concern with infrastructure risk as it relates to the location of the infrastructure, see respective abstracts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the determining the risk index based on a weighted sum of the quantified cost and risk factors as taught by Hoff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11
Wang teaches all of the limitations of the method of claim 4, wherein determining the optimal path arrangement of the infrastructure link between two geographic locations (Wang p.7, col. 2 and p.8, col. 1) however Wang does not teach comprises: 
receiving, from a path database, path arrangement data associated with a determined infrastructure link; and 
processing the path arrangement data for determination of the risk index.
Hoff in the analogous art of expected power production of renewable power sources teaches the claimed limitation of receiving, from a path database, path arrangement data associated with a determined infrastructure link (Hoff 33:57-60 and 34:1-14, where location is the equivalent of the claimed path); and 
processing the path arrangement data for determination of the risk index (Hoff 33:57-60 and 34:1-14,).
Wang and Hoff are concern with infrastructure risk as it relates to the location of the infrastructure, see respective abstracts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the receiving, from a path database, path arrangement data associated with a determined infrastructure link; and processing the path arrangement data for determination of the risk index as taught by Hoff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12
Wang teaches all of the limitations of the method of claim 11, however Wang does not teach wherein determining the risk index comprises:
receiving, from the path database, weighting data associated with one or more quantified cost factors and one or more quantified risk factors associated with the determined infrastructure link; and 
processing the weighting data of the risk index 
Hoff in the analogous art of expected power production of renewable power sources teaches receiving, from the path database, weighting data associated with one or more quantified cost factors and one or more quantified risk factors associated with the determined infrastructure link (Hoff 4:42-46 and 5:29-36); and 
processing the weighting data of the risk index (Hoff 34:1-14 and 35:11-33) 
Wang and Hoff are concern with infrastructure risk as it relates to the location of the infrastructure, see respective abstracts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the receiving, from the path database, weighting data associated with one or more quantified cost factors and one or more quantified risk factors associated with the determined infrastructure link; and processing the weighting data of the risk index as taught by Hoff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gopalan et al (US Pub 2007/0033060) teaches system and method for assessing potential outsourcing locations is provided. The system and method decompose the goal of assessing the potential locations into a hierarchy of criteria, such as an analytical hierarchy process model. One example of hierarchy of criteria comprises cost, capability, and risk.
Bush et al (US Pub 2012/0155557 A1) teaches there can be multiple routes through which the feeder reclosers can communicate with each other. Thus, in accordance with an embodiment of the present invention, a weight is given to each of the available routes and based on an objective function decided 
Gomadam et al (US 2016/0253364 A1) teaches real-time asset health application 150 (e.g., to determine the heath of a system or network or, for example, to determine an optimal maintenance schedule), a predictive maintenance application 152 (e.g., to determine an impact of downtime on costs or to determine the risk associated with a failure to repair an item), and a customer alert notification application 154 (e.g., to alert customers of leakage events or outages, to predict remediation times, and to provide updates).
Sajwaj et al (US 2019/0025423 A1) teaches water network monitoring system, a leakage risk index based at least in part on the estimate of vegetation intrusion into the water network and the monitoring of the amount of terrain motion around the water network.
Xu et al (US Pub 2021/0028591 A1) teaches underwater maintenance has the features of high difficulty, long cycle and high cost, etc., underwater optical repeater needs to have high reliability so as to lower the risk of failure and maintenance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FOLASHADE ANDERSON/           Examiner, Art Unit 3623